DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al (Pub. No.: US 2020/0044737) in view of Swanson et al (Pub. No.: US 2014/0126902).

a plurality of telescopes (i.e., telescopes 91, Fig. 9) each having a clear objective aperture with a diameter between 50mm and 250mm and arranged for receiving light collectively from an optical communications light source;
wherein each said telescope (i.e., telescopes 91, Fig. 9) is separately arranged in association with: a respective optical signal receiver (i.e., coherent receiver 93, Fig. 9) for generating receiver signals in response to received optical signals and comprising an optical fiber (i.e., fiber 92, Fig. 9) 
wherein the optical communications receiver (i.e., optical space communication receiver 90, Fig. 9) further comprises a coherent combiner unit (i.e., signal processor 96, Fig. 9) arranged to receive a plurality of receiver signals simultaneously from said plurality of optical signal receivers (i.e., coherent receivers 93, Fig. 9) and to coherently combine said plurality of receiver signals to produce a combined signal therewith (i.e., Figure 9, page 1, paragrphs [0005]-[0006], and page 9, paragraph [0153]).
Arikawa et al differs from claims 1, 12 and 16 in that he fails to specifically teach each said telescope is separately arranged in association with: a respective 
Regarding claim 2, the combination of Arikawa et al and Swanson et al teaches wherein the plurality of telescopes (i.e., telescopes 91, Fig. 9 of Arikawa et al) comprises no more than twenty (20) telescopes.
Regarding claim 3, the combination of Arikawa et al and Swanson et al teaches wherein each respective deformable mirror (i.e., deformable mirror, Fig. 2 of Swanson et al) comprises a zonal bimorph deformable mirror.
Regarding claim 4, the combination of Arikawa et al and Swanson et al teaches wherein each respective wavefront detector (i.e., wavefronr sensor, Fig. 2 
Regarding claims 5, 13 and 18, the combination of Arikawa et al and Swanson et al teaches wherein each respective deformable mirror (i.e., deformable mirror, Fig. 2 of Swanson et al) is controllable to tilting and/or tipping so as to steer the direction of said reflected light into the respective optical fibre.
Regarding claim 6, the combination of Arikawa et al and Swanson et al teaches wherein each respective steerable reflector unit comprises a plurality of actuators (i.e., drivers generate actuator drive signals, Fig. 2 of Swanson et al) operable to adjustably tilting and/or tipping the respective deformable mirror.
Regarding claims 7 and 19, the combination of Arikawa et al and Swanson et al teaches in which said respective deformable mirror comprises a plurality of apertures in the reflective surface thereof, wherein each aperture is in optical communication with the respective wavefront detector for receiving said received light transmitted through a said aperture(s) (i.e., Figs. 1, 2, 8 and 9 of Swanson et al).
Regarding claim 8, the combination of Arikawa et al and Swanson et al teaches wherein each respective deformable mirror (i.e., wavefronr sensor, data 
Regarding claims 9 and 14, the combination of Arikawa et al and Swanson et al teaches wherein the coherent combiner (i.e., signal processor 96 of Arikawa et al, and Figs. 8 and 9 of Swanson et al) is operable to coherently combine receiver signals received by the plurality of optical receivers collectively, by aligning the optical phases of the receiver signals thereby to produce a coherently combined signal.
Regarding claim 10, the combination of Arikawa et al and Swanson et al teaches wherein the optical fibre is a single-mode optical fibre (i.e., single fiber mode 92, Fig. 9 of Arikawa et al).
Regarding claims 11 and 15, the combination of Arikawa et al and Swanson et al teaches in which one or more of said telescopes is arranged in association with an optical signal transmitter arranged in optical communication with said steerable reflector unit of the respective telescope and arranged to transmit an optical communications signal from the respective telescope by reflection from the deformable mirror of the steerable reflector unit (i.e., Figs. 1, 2, 8 and 9 of Swanson et al).
.

4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al (Pub. No.: US 2020/0044737) in view of Swanson et al (Pub. No.: US 2014/0126902) and further in view of Graves et al (Pub. No.: US 2015/0301321).
Regarding claim 20, the combination of Arikawa et al and Swanson et al differs from claim 20 in that it fails to specifically teach a free-space optical communications transceiver, and an optical signal transmitter arranged in optical communication with the steerable reflector unit of the respective telescope and arranged to transmit an optical communications signal from the respective telescope by reflection from the deformable mirror of the steerable reflector unit. However, Graves et al in Pub. No.: US 2015/0301321 teaches a free-space optical communications transceiver (i.e., free space optical communications transceivers 100 and 100’, Figs. 1-3) and an optical signal transmitter (i.e., optical transmitter , Fig. 1) arranged in optical communication with the steerable reflector unit (i.e., .
 
                                             Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636